Case 1:17-cr-10373-MLW Document 174 Filed 11/25/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv. Cr. No. 17-10373-MLW

)
)
)
)
CRISTIAN ALVAREZ HERNANDEZ, )
Defendant. )
)
)
)
)
)

ORDER

 

WOLF, D.d. November 25, 2020

For the reasons explained at the November 24, 2020 hearing,
which was closed to the public, it is hereby ORDERED that:

1. The United States Marshal shall deliver to Magistrate
Judge Page Kelley the documents in its custody that were retrieved
from Brian Murphy, former counsel for defendant Cristian Alvarez
Hernandez, and document the chain of custody.

2. The government shall file under seal and serve on Howard
Cooper, counsel for Hernandez, a memorandum to assist’ the
Magistrate Judge in her review of the documents, and file ex parte
and under seal a supplemental memorandum with additional
information to assist the Magistrate Judge which should not, at
least now, be disclosed to the defendant.

3. The Magistrate Judge shall review the documents only to

the extent necessary to determine whether any of them appear to
Case 1:17-cr-10373-MLW Document 174 Filed 11/25/20 Page 2 of 2

have been possessed by the defendant in violation of the Protective
Order in this case (Dkt. No. 96), as a result of a violation of

the Protective Order in United States v. Erick Lopez Flores, Cr.

 

No. 18-10450-MLW (Dkt. No. 55), or otherwise improperly.

3. The Magistrate Judge shall report the results of her
review to this court.

4. If the Magistrate Judge has reason to believe that any
document being reviewed contains contraband, such as but not
limited to synthetic marijuana, she shall inform this court and
the court will have the document tested.

5. The defendant shall not be deemed to have waived any
constitutional or other right he may have to object to the
admissibility of a document that is reviewed by the Magistrate
Judge, or the information that it contains, based on her review of

it.

Oy erty sO- PVE

UNITED STATES DISTRICT JUQGE
